

Exhibit 10.1


teamceoofferlettergat_image1.gif [teamceoofferlettergat_image1.gif]
13131 Dairy Ashford, Suite 600         
Sugar Land, Texas 77478




January 15, 2018



Amerino Gatti
via Email




Dear Amerino:
I am delighted that you have agreed to join Team, Inc. (“Team” or the “Company”)
as Chief Executive Officer of the Company. All of us are pleased with your
decision and excited about working with you in your new role. The purpose of
this letter is to confirm our mutual understanding of the specific details of
Team’s employment offer to you. The specific details of your position at Team
are:
Start Date: Your start date is January 24, 2018 (the “Effective Date”).
Position: You will be appointed as Chief Executive Officer of the Company and a
member of the Board of Directors of the Company (the “Board”) effective as of
the Effective Date.    
Reporting Relationship: You will report directly and only to the Board.
Duties: You will have duties and responsibilities commensurate with the position
of Chief Executive Officer. You will devote substantially all of your business
time to performing your duties and responsibilities with the Company.
Location: Your work location will be Sugar Land, Texas, subject to reasonable
travel in connection with the performance of your duties.
Outside Board Membership: To the extent appropriate in light of your duties and
responsibilities with the Company, you shall be permitted to serve as a member
of the board of directors of one public or private for-profit corporation, upon
prior approval by the Board.
Salary: You will have an initial base salary (“Base Salary”) of $850,000,
payable bi-weekly. The Base Salary will be reviewed prior to, or promptly
following, each anniversary of the Effective Date by the Committee for possible
increase (but not decrease).
Annual Bonus: During each year of your employment with the Company, you will
have an annual cash bonus opportunity under the Company’s Annual Cash Incentive
Plan (the “Annual Bonus”). For 2018, the Annual Bonus payable to you shall not
be pro-rated for a partial year.


    



--------------------------------------------------------------------------------





Your actual Annual Bonus payment each year will be determined based on the level
of achievement of the financial and operational performance goals of both you
and the Company established by the Committee, which shall be consistent with the
performance goals applicable to annual bonuses payable to other senior
executives of the Company in any such applicable year. For the 2018 Annual Bonus
and each subsequent year thereafter, the target Annual Bonus will be 100% of
Base Salary and will scale to 200% of Base Salary as a maximum bonus (for
clarity, for 2018, the maximum Annual Bonus would be $1,700,000), based upon
achievement against performance goals as outlined above.
Equity Compensation:
Initial Award. As soon as administratively practicable following the Effective
Date, the Company will grant to you a one-time restricted stock unit award
covering 350,000 shares of Company common stock (the “Initial Award”). The
Initial Award will vest upon achievement of the following stock price milestones
prior to the fifth anniversary of the date of grant, subject to your continued
employment with the Company through the date on which each applicable milestone
is achieved:
•
20% upon achievement of a Company stock price of $20

•
20% upon achievement of a Company stock price of $25

•
20% upon achievement of a Company stock price of $30

•
20% upon achievement of a Company stock price of $35

•
20% upon achievement of a Company stock price of $40

provided, that any installment of the Initial Award for which the applicable
stock price milestone is achieved prior to the first anniversary of the grant
date shall vest on the first anniversary of the grant date, subject to the your
continued employment through such anniversary date. Any unvested portion of the
Initial Award remaining outstanding will terminate automatically on the fifth
anniversary of the grant date. For purposes of measuring the achievement of the
stock price milestones, the Company stock price will be measured based on a
20-day consecutive volume-weighted average stock price. The stock price
milestones will be adjusted to reflect any stock split, stock dividend, or other
extraordinary event affecting the capitalization of the Company. Each portion of
the Initial Award that becomes vested will be settled in shares of Company
common stock, less applicable tax withholding, within 30 days following the
applicable vesting date.
In addition, in the event of a Change in Control (as defined in the Company’s
2016 Equity Incentive Plan) at a time when some portion of the Initial Award
remains unvested, achievement of the relevant stock price milestones above shall
be determined at the time of the Change in Control based upon the price per
share received by public Company shareholders as consideration in such Change in
Control (for clarity, without the necessity of the 20-day consecutive average
stock price) or, if no consideration is paid to shareholders in connection with
the Change in Control, then the volume-weighted average stock price during the
20-day period ending on, and including, the last trading day immediately
preceding the Change in Control will


2



--------------------------------------------------------------------------------





be the measuring criteria hereunder. Any portion of the Initial Award that is
outstanding and unvested at the time of the Change in Control that does not
become vested in accordance with the preceding sentence shall be automatically
forfeited upon the occurrence of the Change in Control.
The foregoing is only a summary of the terms of the Initial Award, the full
terms and conditions of which are set forth in the award agreement, the form of
which is attached to this offer letter as Exhibit A.
2018 Annual Award Opportunity. You will have an aggregate 2018 long-term
incentive opportunity of $1,050,000, consisting of (i) performance stock units
with a grant date fair value of $650,000, which will be granted in the first
quarter of 2018 in accordance with the Company’s ordinary course grant practice
(subject to your employment on the grant date), with performance metrics
measured over a 2-year performance period which will be payable to you (if
earned) in 2020, and (ii) time-based restricted stock units with a grant date
fair value of $400,000, which will be granted in the fourth quarter of 2018, or
earlier, (subject to your employment on the grant date) in accordance with the
Company’s ordinary course grant practice, and will vest ratably over a 4-year
period. The terms and conditions applicable to such awards, including vesting
requirements, will be consistent with the terms and conditions applicable to the
2018 annual equity awards granted to similarly-situated senior executives as
determined by the Committee, except as provided below.
It is expected that you will be granted a substantially similar grant date value
of annual equity awards in each year following 2018 during which you continue
employment with the Company as Chief Executive Officer; however, the actual
grant date value of annual equity awards granted to you in each such year shall
be determined by the Committee in its discretion.
Solely with respect to annual time-based equity awards that have been granted to
you during 2018 and 2019 (and, for purposes of clarity, not with respect to any
annual performance-based equity awards that have been granted to you during 2018
and 2019, any annual equity awards granted to you from and after 2020, or the
Initial Award (as defined above)) (the “2018 & 2019 Annual Time-Based Awards”),
in the event that you experiences an Involuntary Separation from Service Without
Cause or a Voluntary Separation from Service for Good Reason (as such terms are
defined under the Company’s Corporate Executive Officer Compensation and
Benefits Continuation Policy as in effect from time to time (the “Policy”)),
then any 2018 & 2019 Annual Time-Based Awards that remain unvested at the time
of such termination of employment will become immediately vested upon such
termination and will be paid to you over the designated payment schedule, in
consideration of you entering into the general release and non-compete agreement
with the Company as provided in the Policy.


3



--------------------------------------------------------------------------------





Paid Time Off: You be eligible for paid time off in accordance with the
Company’s Flexible Time Off Program, as in effect from time to time.
Severance Plan: You will be eligible to participate in the Policy (which
includes customary non-compete and release requirements), as in effect from time
to time, a copy of which has been made available to you. For purposes of your
participation in the Policy, “Involuntary Separation from Service Without Cause”
shall include your failure to devote substantially all of your business time to
your duties and responsibilities with the Company, provided that you receive
written notice from the Board reasonably identifying the facts and circumstances
alleged to constitute such failure, and you have not cured such facts and
circumstances within 30 days following receipt of such notice.
Employee Benefits: During your employment with the Company, you will be eligible
for employee benefits on the terms generally provided by the Company to its
senior executives from time to time.
Indemnification: You will be entitled to indemnification pursuant to the
Company’s by-laws, and will be covered by the Company’s directors and officers
insurance policy, as in effect from time to time, to the same extent as other
senior executives and directors of the Company.
Legal Fees: You shall be reimbursed for the reasonable, documented legal fees
incurred by you in the review, negotiation and drafting of this Offer Letter
(including the related term sheet) and any ancillary documents up to a maximum
of $20,000.
Governing Law; Forum: This offer letter shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. You agree that any claim relating to, or arising under,
this offer letter, or otherwise relating to your employment with the Company,
shall be brought exclusively in the courts of Harris County, Texas.


4



--------------------------------------------------------------------------------





   
Miscellaneous: You shall be subject to the Company’s policies as in effect from
time to time, including with respect to recoupment of compensation.
As with all of our employees, you will be subject to our applicable employment
and other policies as outlined in our employment handbook and elsewhere. Your
employment will be at-will, meaning that you or Team may terminate the
employment relationship at any time, with or without cause, and with or without
notice.


Sincerely,
/s/ Louis A. Waters
 
Louis A. Waters 
Chairman of the Board of Directors
 
 
 
 
 
Agreed and Acknowledged:
 
 
 
 
 
 
 
 
 
 
Employee Signature
/s/ Amerino Gatti
 
 
 
Date
January 15, 2018
 
 
Amerino Gatti
 
 
 
 
 
 

















5

